--------------------------------------------------------------------------------

Exhibit 10.8

TERMINATION AND RELEASE AGREEMENT

THIS TERMINATION AND RELEASE AGREEMENT (this "

Agreement") is effective as of February 10, 2010 (the "Effective Date"), by and
among ASK Prospecting & Guiding Inc , having an office at 443 JR Smallwood
Bvld., Gambo, Newfoundland, Canada, A0G-2E0 (the "Vendor") and Deerfield
Resources, Ltd., a Nevada Corporation, having an office at 50 Christopher
Columbus Drive, Suite 1606, Jersey City, New Jersey 07302, USA (the
"Purchaser"). Each of the Vendor and the Purchaser are referred to as a "Party"
and together as "Parties" hereto.



R E C I T A L S

WHEREAS

, the Vendor and the Purchaser are parties to that certain Mineral Claim
Purchase Agreement dated as of October 10, 2006, as amended by that certain
amendment dated November 5, 2008 (as amended, the "Original Agreement"),
pursuant to which the Purchaser agreed to make certain payments for purchase
from the Vendor of certain mineral claims, in accordance with the payment
schedule set forth in the Original Agreement; and



WHEREAS

, the Purchaser, Leading Asia Pacific Investment Limited, a British Virgin
Islands company ("Leasing Asia"), and Unitech International Investment Holdings
Limited, the sole shareholder of Leading Asia (the "Shareholder") desire to
enter into a share exchange agreement (the "Share Exchange Agreement"), pursuant
to which the Shareholder will agree to exchange all of its capital stock in
Leading Asia for shares of the Purchaser's capital stock, constituting
approximately 90.18% of the issued and outstanding capital stock of the
Purchaser on a fully-diluted basis as of and immediately after the consummation
of the transactions contemplated by the Share Exchange Agreement; and



WHEREAS

, to induce Leading Asia and the Shareholder to enter into and close the Share
Exchange Agreement, each of the Purchaser and the Vendor has agreed to terminate
each of the Vendor's and the Purchaser's obligations under the Original Loan
Documents; and to terminate, release and discharge each other of any and all
obligations and security interests created under the Original Agreement,
wherever they may be.



NOW THEREFORE

, in consideration of the foregoing and the mutual covenants and agreements
herein contained, and intending to be legally bound hereby, the Parties hereby
agree as follows:



1.



Termination of the Original Agreement. Each Party hereto, on behalf of itself
and its affiliates and its and their respective predecessors, successors,
parents, subsidiaries, agents, attorneys, officers, employees, directors,
members, managers, partners, shareholders, representatives and assigns
(collectively, the "Releasing Parties," each a "Releasing Party"), severally
agrees (notwithstanding and irrespective of any agreement, document, matter, or
thing (including, but not limited to, any terms of the Original Agreement)) that
the Original Agreement is hereby terminated in its entirety (including, but not
limited to, any and all powers of attorney granted therein) and that the
Original Agreement shall have no force and/or effect (past, present and /or
future) whatsoever.

2.

Release of Obligations. No Party hereto shall have any right, obligation, and/or
liability (past, present or future) whatsoever arising under or in connection
with the Original Agreement. Each Releasing Party agrees that each other Party
to any of the Original Agreement, including its affiliates and its and their
respective predecessors, successors, parents, subsidiaries, agents, attorneys,
officers, employees, directors, members, managers, partners, shareholders,
representatives and assigns (collectively, the "Released Parties", each a
"Released Party"), is irrevocably and unconditionally fully released and
discharged from any and all liabilities, obligations, adjustments, executions,
offsets, actions, causes of action, suits, debts, costs, expenses, sums of
money, accounts, reckonings, bonds, bills, covenants, contracts, controversies,
agreements, promises, damages, judgments, claims, demands and/or losses
whatsoever, whether known or unknown, asserted or unasserted, liquidated or
unliquidated, absolute or contingent, accrued or non-accrued, actual and/or
prospective (collectively, "Claims", each a "Claim"), which any Releasing Party
may in the past, future or present have or claim to have or assert against any
Released Party, relating to, arising under or in connection with any of the
Original Agreement. Each Releasing Party represents and warrants to each
Released Party that it has not assigned or transferred or purported to assign or
transfer to any person or entity all or any portion of any Claim released by the
Releasing Parties herein.

--------------------------------------------------------------------------------

3.



Termination and Release of Security Interest. The Vendor hereby unconditionally
and irrevocably terminates, releases and discharges any and all security
interests which might have been created in its favor in connection with the
Purchaser's obligations under the Original Agreement which the Vendor, at the
date of this Agreement, still holds, and surrenders such interests without
recourse and without any warranty, representation or covenant as at the date of
this Agreement.

4.

Representations and Warranties. Each of the Parties hereto represents and
warrants to the other that:

(a)

Such Party is duly incorporated and validly existing under the laws of the
jurisdiction of its incorporation;

(b)

all necessary corporate action has been taken to authorize such Party to execute
and deliver this Agreement and perform the transactions contemplated hereby;

(c)

neither the execution and delivery of this Agreement, nor the performance of any
of the transactions contemplated by this Agreement, do or will conflict with any
law, regulation or judicial or official order, conflict with its constitutional
documents, or conflict with any document which is binding on any of its assets;
and

(d)

this Agreement constitutes, or when entered into will constitute, legal, valid
and binding obligations of such Party, enforceable (subject to principles of
equity and laws relating to bankruptcy, insolvency or liquidation or any other
laws generally affecting the enforcement of creditors' rights) in accordance
with its terms.

5.

Governing Law. This Agreement and all the rights and duties of the Parties
arising from or relating to the subject matter of this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York, without regard to conflicts of laws principles.

6.

Consent to Jurisdiction and Service of Process. All judicial proceedings brought
against the Parties hereto arising out of or relating to this Agreement, or any
obligations hereunder, may be brought in any state or federal court of competent
jurisdiction in the state, county and city of New York.

7.

Waiver of Jury Trial. THE PARTIES HERETO HEREBY AGREE TO WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS.

--------------------------------------------------------------------------------

8.



Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, and by the different
Parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

9.

Further assurances. In respect of the matters set forth in Sections 1 through 3
of this Agreement, including, but not limited to, the release of any security
interest and/or any reassignment referred to in Sections 1 through 3 hereof,
each of the Parties hereto shall do and execute or procure to be done and
executed all necessary acts, deeds, documents and/or things as may be reasonably
requested of it by any other Party hereto by written notice to give effect to
Sections 1 through 3 hereof.

10.

Amendment and Waiver. No provision of this Agreement may be waived or amended
except in a written instrument signed by the Parties.

11.

Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of this
Agreement is not affected in any manner materially adverse to any Party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner.

12.

Assignment. No Party may, without the prior written consent of each other Party,
assign any of its rights or transfer any of its obligations under this
Agreement.

13.

Entire Agreement. This Agreement sets forth the final agreement among the
Parties as to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, and negotiations, both written and
oral, among the Parties regarding the subject matter hereof.

[Signature Pages Follow]

　

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

Signed by:
DEERFIELD RESOURCES, LTD.
as represented by its President   James Morgon   By: /s/ James
Morgon                                      Deerfield Resources, Ltd.   James
Morgon, President     Signed by:   ASK PROSPECTING & GUIDING INC. By: /s/ Kevin
Keats                                       as represented by its President ASK
Prospecting & Guiding Inc  Kevin Keats Kevin Keats, President

 

 

 

[Signature Page to Termination and Release]

　

--------------------------------------------------------------------------------